48 F.3d 1226NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Valarie WEEKLY;  Union National Bank of Little Rock, asGuardian of the Estate of Darrell Weekly, Appellants,v.KELSEY-HAYES COMPANY, Defendant,Uniroyal Goodrich Tire Company, Appellee.Valarie Weekly;  Union National Bank of Little Rock, asGuardian of the Estate of Darrell Weekly, Appellees,v.Kelsey-Hayes Company, Appellee,Uniroyal Goodrich Tire Company, Appellant.
No. 94-2129, No. 94-2175.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 15, 1994.Filed:  Feb. 15, 1995.

Appeals from the United States District Court for the Eastern District of Arkansas.
E.D.Ark.
AFFIRMED.
Before BOWMAN and LOKEN, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
On September 26, 1990, Darrell Weekly attempted to mount a sixteen-inch tire manufactured by Uniroyal Goodrich Tire Company on a sixteen-and-a-half-inch rim manufactured by Kelsey-Hayes Company.  The assembly exploded and Weekly was seriously injured.  The plaintiffs filed a complaint against Uniroyal and Kelsey-Hayes in Arkansas state court, alleging negligent failure to warn and strict liability for manufacturing defective products with inadequate warnings.  Defendants removed the case to federal court on the basis of diversity of citizenship.  See 28 U.S.C. Sec. 1332 (1988).  Uniroyal and Kelsey-Hayes filed cross-complaints against each other for indemnity and contribution should a jury find either party responsible for Weekly's injuries.  Prior to trial, the plaintiffs settled with Kelsey-Hayes.  After the case proceeded to trial, a jury found Darrell Weekly totally responsible for the accident and found neither Uniroyal nor Kelsey-Hayes liable for Weekly's injuries.  The District Court1 entered judgment on the verdict and dismissed Uniroyal's cross-complaint.


2
Plaintiffs now appeal, arguing that the District Court abused its discretion by (1) refusing to permit plaintiffs to amend their complaint within two months of trial to allege a claim based on defective design, and (2) limiting plaintiffs' discovery of similar prior incidents to those occurring in 1984 and later.  Uniroyal cross-appeals for reinstatement of its contribution and indemnification action against Kelsey-Hayes if the judgment of the District Court is reversed.


3
Having heard the arguments of the parties and having considered the briefs and record, we conclude that the District Court did not abuse its discretion in making the rulings of which the appellants complain.  As an opinion would simply rehash well- settled principles and thus would have little precedential value, we affirm the judgment of the District Court without further discussion.


4
AFFIRMED. See 8th Cir.  R. 47B.



*
 The Honorable Andrew W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation


1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas